         Case 3:20-mc-00111-BLW Document 2 Filed 05/06/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  YJ GUIDE SERVICE, LLC, dba
  Bungalow Outfitters a Washington               Case No. 3:20-mc-00111-BLW
  limited liability company,
                                                 MEMORANDUM DECISION AND
                                                 ORDER
         Petitioner,

         v.

  CHERYL PROBERT, in her official
  capacity as Nez Perce-Clearwater
  National Forest Supervisor; ANDREW
  SKOWLUND, in his capacity as North
  Fork District Ranger of the Nez Perce-
  Clearwater National Forest; UNITED
  STATES FOREST SERVICE,

         Respondents.



                                   INTRODUCTION

       Before the Court is Petitioner YJ Guide Service’s Application for Temporary

Restraining Order (Dkt. 1), which the Court construes as a Motion for a TRO. The Court

has carefully reviewed Petitioner’s pleadings. For the reasons that follow the Court will

deny the motion.

                                    BACKGROUND




MEMORANDUM DECISION AND ORDER - 1
         Case 3:20-mc-00111-BLW Document 2 Filed 05/06/20 Page 2 of 5




       Petitioner filed this application for a TRO asking the Court to order the U.S. Forest

Service to reinstate its special use permit for guided hunts, and issue a bear bait letter to

Idaho Department of Fish and Game. Of note, Petitioner did not file a complaint—only

the TRO application.

       Petitioner alleges that the USFS has wrongly suspended its special use permit for

guiding and outfitting. Petitioner suggests that the various violations of the permit cited

by the USFS are either a misunderstanding or did not happen. See Dowdy Dec., Dkt. 1-2.

Petitioner states that it began operating in 2019 and concluded the season without any

indication from the USFS of the alleged violations. Pet.’s Mem. at 3, Dkt. 1-1. Petitioner

alleges that the notice of suspension will force Petitioner to cancel its currently scheduled

bear hunts this spring, refund the fees, and likely go out of business. Id. at 4. Petitioner

believes it will prevail in its appeal of the suspension, but requests a TRO to ensure it can

continue operating while it completes the USFS appeal process. Id. at 5.

                                   LEGAL STANDARD

       The substantive standard for issuing a temporary restraining order is identical to

the standard for issuing a preliminary injunction. See Stuhlbarg Int'l Sales Co., Inc. v.

John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest. Winter v. Natural

Resources Defense Council, Inc., 555 U.S. 7 (2008). Preliminary injunctive relief “is an



MEMORANDUM DECISION AND ORDER - 2
         Case 3:20-mc-00111-BLW Document 2 Filed 05/06/20 Page 3 of 5




extraordinary and drastic remedy, one that should not be granted unless the movant, by a

clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968,

972 (1997) (citation omitted). A “possibility” of irreparable harm is insufficient;

irreparable injury must be “likely” in the absence of an injunction. Winter, 555 U.S. at 24.

       Under Rule 65, a court may issue a temporary restraining order without notice to

the adverse party only if “specific facts in an affidavit or verified complaint clearly show

that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Rule 65 also

requires that “the movant’s attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.” Fed.R.Civ.P. 65(b)(1)(B).

                                        ANALYSIS

       Counsel cites Rule 65, but has not complied with its provisions, or the other

requirements of the Federal Rules. A civil action is commenced by filling a complaint.

Fed. R. Civ. P. 3. Under Rule 8 a pleading that states a claim for relief must include both

“grounds for the court’s jurisdiction” and “a short and plain statement showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). “[T]he pleading standard Rule 8

announces … demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

       Here, Petitioner presents the inverse of the problem that was present in Iqbal—

legal conclusions without factual support. Petitioner has provided detailed factual

allegations of the wrongful acts of Forest Service employees and the impending harm to



MEMORANDUM DECISION AND ORDER - 3
         Case 3:20-mc-00111-BLW Document 2 Filed 05/06/20 Page 4 of 5




its business. No doubt Petitioner is facing serious harm. But, this is the only prong of

Winter Petitioner has addressed. Petitioner has not stated the legal grounds for relief it

believes it is entitled to, nor the grounds for this Court’s jurisdiction.

       Petitioner asserts that it will likely succeed on its appeal. Apparently, this is

supposed to represent likelihood of success on the merits. However, success in

convincing agency staff to re-issue a special use permit does not equate to legal success

on the merits. Without a complaint, the Court does not know what legal theory Petitioner

is pursuing, or what the merits might be. Therefore, the Court cannot conduct the

requisite balancing under Winter. It is also somewhat doubtful this Court has jurisdiction

to consider Petitioner’s claim while the Forest Service’s appeal is pending.

       Finally, Petitioner’s counsel has not complied with the requirement of Rule 65 that

he “certifies in writing” any efforts he has made to give notice to the adverse party and

the reasons why that party should not be heard. Fed. R. Civ. P. 65(b)(1)(B). The Court

notes that Petitioner’s Counsel sent the TRO application to Respondents. There is no

reason, besides the alleged immediacy of the harm, that the USFS should not be heard in

this matter.

       For the reasons discussed the Court will deny the TRO application without

prejudice. If Petitioner wishes to enjoin the Forest Service’s decision to suspend its

special use permit, it must do so by complying with all of the Federal Rules of Civil

Procedure, filing a complaint, stating the grounds for relief and this Court’s jurisdiction,

and adequately addressing all of the Winter factors.



MEMORANDUM DECISION AND ORDER - 4
      Case 3:20-mc-00111-BLW Document 2 Filed 05/06/20 Page 5 of 5




                                   ORDER

    IT IS ORDERED that:

    1. Petitioner’s Application for Temporary Restraining Order (Dkt. 1) is DENIED

       WITHOUT PREJUDICE.

                                           DATED: May 6, 2020


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
